Case 0:19-cv-62437-KMM Document 61 Entered on FLSD Docket 07/17/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-62437-KMM


  AROUND THE CLOCK A/C
  SERVICE, LLC,

          Plaintiff,

  v.

  AIR PROS, LLC, et al.,

          Defendants.


                       SECOND JOINT MOTION TO MODIFY SCHEDULING ORDER

          The parties jointly move the Court under Rule 16(b)(4) to modify the scheduling order to

  extend the discovery and pretrial motions deadlines by thirty (30) days. In support thereof, the

  parties state:

                                            BACKGROUND

          1.       On June 15, 2020, the parties jointly moved to extend all trial deadlines based on

  circumstances related to the novel coronavirus and the parties’ efforts to resolve the case. [Dkt.

  51].

          2.       On June 17, 2020, the court granted in part and denied in part the joint motion,

  finding the parties had not shown good cause to extend the deadlines but extending the

  deadlines to complete expert disclosures and discovery by fifteen days. [Dkt. 52].

          3.       As noted in the parties’ June 15, 2020, motion, the parties had already begun

  engaging in written discovery at the time the motion, but had, as a part of a good faith effort to

  navigate through the uncertainty caused by an unprecedented global pandemic, granted each

  other extensions to respective deadlines. Since June 17, 2020, the parties have continued its

  efforts and its good faith dealings in this regard, and diligently endeavored to complete all

  discovery within the extended deadline of July 30, 2020. The parties have issued and
Case 0:19-cv-62437-KMM Document 61 Entered on FLSD Docket 07/17/2020 Page 2 of 5



  responded to additional written discovery, met and conferred on various issues and provided

  supplemental discovery, engaged in third party discovery, commenced motion practice related

  to the written discovery. And now, with written discovery nearly completion, the parties have

  been working in good faith to schedule at least seven depositions in the next two weeks,

  including the depositions of the parties.

         4.       Notwithstanding the parties’ ongoing efforts, several issues have arisen that are

  outside of the parties’ reasonable ability to solve alone. As such, the parties respectfully request

  the Court extend the discovery and pretrial motions deadlines by and additional thirty days

  based on the following reasons.

         5.      The issues that have made finalizing discovery before July 30th impractical are

  primarily related to scheduling.

         6.      First, following the parties’ efforts, in accordance with the requirements of this

  Court’s Discovery Order [Dkt. 8], to resolve a dispute regarding Defendants’ discovery requests,

  Plaintiff anticipates producing documents this week. Defendants needs these documents to

  depose Plaintiff and its principal, and until such documents are produced and analyzed, it would

  be ineffective to go forward with those depositions. As such, although Defendants’ have noticed

  depositions for Plaintiff and its principal for next week (in an effort to be diligent in light of the

  existing deadlines), this timing leaves Defendants’ with minimal time to review and analyze the

  production. Certainly, in Defendants’ view, it would be helpful to have a full picture of Plaintiff’s

  responsive documents before deposing Plaintiff, its principals, and any third parties.

         7.      Second, last week Plaintiff served deposition notices for each Defendant and of

  an employee of Defendant Air Pros for depositions occurring the last week of July. Plaintiff

  timed these depositions to be taken once substantially all written discovery was completed. A

  very important consideration in Plaintiff’s timing was Plaintiff’s pending motion to compel [Dkt.

  53]. Plaintiff attempted to work with Defendants as far as dates for these depositions, but the

  parties were unable to work out dates that would give sufficient time for a ruling on the motion to


                                                    2
Case 0:19-cv-62437-KMM Document 61 Entered on FLSD Docket 07/17/2020 Page 3 of 5



  compel due to a couple of scheduling conflicts (discussed below) and so Plaintiff noticed dates

  unilaterally (in an effort to be diligent in light of the existing deadlines) with an agreement to

  keep attempting to work with Defendants on dates and times. Nonetheless, it remains possible

  that even with the dates that have been noticed, the issue raised in the motion to compel may

  not be resolved in time for the depositions and any documents produced as a result of the

  motion to compel, in Plaintiff’s estimation, would be helpful prior to taking Defendants

  depositions.

         8.      Third, counsel for Defendants, Daniel Simon, has prepaid vacation plans that

  were arranged prior to this Court’s June 17th order that extend through July 31st.

         9.      Fourth, Defendant Anthony Perera is unavailable the week Plaintiff has

  unilaterally noticed his deposition due to a separate arbitration proceeding occurring here in

  Miami. Mr. Perera is also unavailable directly after the discovery cutoff due to prepaid vacation

  plans to the Bahamas through the first week of August.

         10.     Fifth, because of the pre-existing constraints on the availability of counsel and

  various parties, the parties have scheduled mediation for August 10, which is 3 days after the

  dispositive motion deadline.   The parties believe, however, that most efficiently use of the

  parties’ resources and those of the Court would be if the dispositive motion deadline is moved to

  occur after the scheduled mediation.

         11.     And last, the recent spike in coronavirus here in Miami has further affected

  scheduling, discovery responses and deposition preparation due to precautions the parties are

  taking to avoid in-person meetings.

                                            ARGUMENT

         Under Rule 16(b)(4), a scheduling order “may be modified only for good cause and with

  the judge’s consent.” The good cause standard “precludes modification unless the schedule

  cannot be met despite the diligence of the party seeking the extension.” Harris v. Reverse




                                                  3
Case 0:19-cv-62437-KMM Document 61 Entered on FLSD Docket 07/17/2020 Page 4 of 5



  Mortg. Solutions Inc., 800 Fed. Appx. 708, 711 (11th Cir. 2020) (citing Sosa v. Airprint Sys., Inc.,

  13 F.3d 1417, 1418 (11th Cir. 1998) (quotations omitted).

          The parties agree that this extension would not prejudice any party or the Court. Based

  on scheduling issues and outstanding discovery, it is unlikely the parties would be able to

  complete seven or more depositions within the next two weeks. Such rushed discovery is

  impractical and does not consider the realities of the parties’ schedules and how those

  schedules have been affected during the pandemic.

                                            CONCLUSION

          Accordingly, the parties respectfully request an extension of the discovery deadline

  through August 31, 2020 and the pretrial motions deadline through September 7, 2020. This

  motion is not brought for the purpose of delay and merely reflects the difficulties the parties are

  faced with considering schedules and the spike in coronavirus here in Florida. The parties

  respectfully request this modest extension to ensure that the parties can accomplish everything

  necessary to timely and efficiently advance the case.

  Dated: July 17, 2020.

                  Respectfully submitted:

  WILLIAMS HILAL WIGAND GRANDE, PLLC                   LALCHANDANI SIMON PL
  Elias R. Hilal (FBN 60337)                           25 S.E. 2nd Avenue, Suite 1020
  elias.hilal@erhlaw.com                               Miami, Florida 33131
  633 S.E. 3rd Avenue, Suite 301                       (305) 999-5291 (office)
  Fort Lauderdale, Florida 33301                       (305) 671-9282 (fax)
  (954) 463-2065 (office)
  (954) 861-4746 (fax)                                 By: /s/ Daniel J. Simon
                                                               Daniel J. Simon (FBN 16244)
  THE KEYS LAW FIRM, PLLC                                      danny@lslawpl.com
  3350 S.W. 148th Avenue, Suite 110                            James M. Slater (FBN 111779)
  Miramar, Florida 33027                                       james@lslawpl.com
  (954) 519-2041 (office)
  (954) 519-2042 (fax)                                 Attorneys for Defendants
                                                                                                         Attorneys f
  By: /s/ James G. Keys, III
          James G. Keys, III (FBN 63943)
          mail@keyslawfirm.com

  Attorneys for Plaintiff


                                                   4
Case 0:19-cv-62437-KMM Document 61 Entered on FLSD Docket 07/17/2020 Page 5 of 5



                         CERTIFICATE OF COMPLIANCE WITH CM/ECF
                            ADMINISTRATIVE PROCEDURE 3J(3)

         I hereby certify that, pursuant to CM/ECF Administrative Procedure 3J(3), counsel for

  Plaintiff consented to the filing of this Second Joint Motion to Modify Scheduling Order.


                                               By: /s/ Daniel J. Simon
                                                       Daniel J. Simon




                                                  5
